1
2
3
4
5
6
7
8                  UNITED STATES DISTRICT COURT
9                NORTHERN DISTRICT OF CALIFORNIA
10                             OAKLAND DIVISION
11
12   LYNN MOORE, SHANQUE KING,         Case No. 4:18-cv-04418-KAW
     and JEFFREY AKWEI,
13                                     ORDER GRANTING
                  Plaintiffs           CONTINUANCE OF CASE
14                                     MANAGEMENT CONFERENCE
         v.                            AND RELATED DEADLINES AS
15                                     MODIFIED
     TRADER JOE’S COMPANY,
16
                  Defendant.
17
                                       Judge:     Hon. Kandis A. Westmore
18
19
20
21
22
23
24
25
26
27
28                                              ORDER GRANTING CONTINUANCE OF
                                                 CASE MANAGEMENT CONFERENCE
                                                        AND RELATED DEADLINES
                                                              4:18-CV-04418-KAW
1          Presently before the Court is the Parties’ Stipulation to Continue the Case
2    Management Conference and Related Deadlines. Having considered the Parties’
3    Stipulation, and in light of the fact that the Parties have so agreed without objection,
4    and in the interest of justice, the Court finds good cause, pursuant to Local Civil
5    Rule 6-2, to continue the Case Management Conference and hereby GRANTS the
6    Parties’ Stipulation. The Case Management Conference currently scheduled for
7    October 23, 2018 is continued to November 20, 2018 at 1:30 p.m., and associated
8    case management deadlines will be set based on the date of the new Initial Case
9    Management Conference. The joint case management statement is due on
10   November 13, 2018.
11
     DATED: October 12, 2018
12
13
                                      _________________________________
14                                    The Honorable Kandis A. Westmore
                                      UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                         ORDER GRANTING CONTINUANCE OF
                                                            CASE MANAGEMENT CONFERENCE
                                                1                  AND RELATED DEADLINES
                                                                         4:18-CV-04418-KAW
